


ADOPTION AGREEMENT


This Adoption Agreement, dated as of the date set forth on the signature page,
among the United States Department of Education (“Department”), the Sponsor (as
listed in Section 1 hereof) (“Sponsor”), the Eligible Lender Trustee (as listed
in Section 1A hereof) (“Eligible Lender Trustee”), and the Custodian (as listed
in Section 2 hereof) (“Custodian”) is made pursuant to the Master Participation
Agreement, dated as of July 25, 2008, published by the Department (“Master
Participation Agreement”). Capitalized terms used but not otherwise defined
herein, shall have the meanings set forth in the Master Participation Agreement.


a)           The Department desires to purchase from the Sponsor, and the
Sponsor desires to sell to the Department, in each case through the Custodian,
certain Participation Interests in Eligible Loans from time to time pursuant to
the terms and conditions set forth in the Master Participation Agreement.


b)           The Department and the Sponsor desire to set forth herein the terms
and conditions of such purchase and sale arrangements.


c)           Each of the Sponsor and the Eligible Lender Trustee desires to
transfer title to the Eligible Loans to the Custodian, and the Custodian hereby
accepts such delivery and agrees to hold such Eligible Loans and all supporting
documentation delivered in connection with such Eligible Loans in trust for the
benefit of the holders of the Participation Interests.


d)           This Adoption Agreement shall supersede and replace all prior
agreements among the parties regarding the sale of Participation Interests in
Eligible Loans by the Sponsor to the Department.


NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Department and the Sponsor hereby agree as follows:


Section 1.                      “Sponsor” shall mean:


The Student Loan Corporation
750 Washington Blvd., 9th Floor
Stamford, CT 06901
Attention: Michael J. Reardon, President and
Chief Executive Officer
Telephone: (203) 975-5018
Fax: (203) 975-6148


With a copy to:


The Student Loan Corporation
750 Washington Blvd., 9th Floor
Stamford, CT 06901
Attention: Christine Y. Homer, General Counsel
Telephone: (203) 975-6843
Fax: (203) 975-6148


The above address shall be the Sponsor’s address for the purpose of receiving
notices pursuant to the Master Participation Agreement.


Section 1A.                                “Eligible Lender Trustee” shall mean:


Citibank, N.A., as Eligible Lender Trustee
for The Student Loan Corporation
c/o The Student Loan Corporation
750 Washington Blvd., 9th Floor
Stamford, CT 06901
Attention: Christine Y. Homer, General Counsel
Telephone: (203) 975-6843
Fax: (203) 975-6148
Lender ID: 826878



The above address shall be the Eligible Lender Trustee’s address for the purpose
of receiving notices pursuant to the Master Participation Agreement.


Section 2.                      “Custodian” shall mean:


The Bank of New York Mellon Trust Company, N.A.
                                 10161 Centurion Parkway
 Jacksonville, FL 32256
 Attention:  Derek Kettel, Vice President and Product Manager
 Telephone:  (904) 998-4716
         Fax:  (904) 645-1931
 
The above address shall be the Custodian’s address for the purpose of receiving
notices pursuant to the Master Participation Agreement.


Section 3.                      Purchase and Sale of Participation Interests.
Following the date of this Adoption Agreement, each of the Sponsor and the
Eligible Lender Trustee agrees to participate in the Department's Participation
Purchase Program for Participation Interests in Eligible Loans made pursuant to
the Federal Family Education Loan Program under the Master Participation
Agreement and to deliver to the Department such Participation Interests in the
aggregate principal amounts as evidenced by Participation Purchase Requests and
related attachments entered into among the Sponsor, the Eligible Lender Trustee,
the Custodian holding legal title to the Eligible Loans in trust for the holders
of the Participation Interests pursuant to the Master Participation Agreement.
The Sponsor agrees to sell to the Department, and the Department agrees to
purchase from the Sponsor such Participation Interests on the terms and subject
to the conditions of the Master Participation Agreement as the same may be
supplemented or amended from time to time. The Custodian agrees to hold each
Eligible Loan and, either directly or through its designee, all supporting
documentation and records in trust for the benefit of the holders of the
Participation Interests, and to issue the Participation Interests pursuant to
the terms and conditions of the Master Participation Agreement as the same may
be supplemented or amended from time to time. Each of the Sponsor, the Eligible
Lender Trustee, the Department and the Custodian hereby acknowledges and agrees
to all terms and provisions of the Master Participation Agreement which relate
to the creation of and selling of Participation Interests which are incorporated
herein in their entirety as if such had been set forth herein, as the same may
be supplemented or amended from time to time.


Section 4.                      Incorporation of Master Participation
Agreement.  Each of the Sponsor, the Eligible Lender Trustee, the Department and
the Custodian hereby acknowledges and agrees to all terms and provisions of the
Master Participation Agreement which are incorporated herein in their entirety
as if such had been set forth herein in their entirety, as the same may be
supplemented or amended from time to time.


Section 5.                      Governing Law.  This Adoption Agreement and the
rights and obligations of the parties hereto shall be governed by and construed
in accordance with Federal law.  To the extent that there may be no applicable
Federal law, the internal laws of the State of New York (without giving regard
to conflicts of laws principles other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law) shall be deemed reflective of Federal law to the
extent that to do so would not frustrate the purposes of any provision of this
Adoption Agreement.


[Signature Page Follows]



 
 

 

IN WITNESS WHEREOF, the parties hereto have caused this Adoption Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.





  United States Department of Education           
 
By:
/s/ James F. Manning       Name:  James F. Manning        Title:  Deputy COO   
       

                                                        
                       Date of Adoption Agreement: 11/07/08
                       (to be inserted by the Department)
 

  The Student Loan Corporation, as Sponsor          
 
By:
/s/ Michael J. Reardon       Name:  Michael J. Reardon        Title:  President
and Chief Executive Officer           


  Citibank, N.A., as eligible lender trustee for        The Student Loan
Corporation, as Eligible Lender Trustee  
 
By:
/s/ Valerie Delgado       Name:  Valerie Delgado        Title:  Vice President 
         


  The Bank of  New York Mellon Trust Company, N.A., as Custodian          
 
By:
/s/ Derek Kettel       Name:  Derek Kettel        Title:  Vice President       
   



